         Case 1:19-cv-11577-LGS Document 32 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WALTER KRUPKA,

                                 Plaintiff,
                                                                   19 Civ. 11577
                  - against -
                                                                      ORDER
TF CORNERSTONE, INC., et al.,

                                 Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, a telephonic show cause hearing was held on June 4, 2020. It is hereby

       ORDERED that, by June 18, 2020, Plaintiff shall file a brief that is no greater than

twelve pages, double-spaced. The brief shall

   •   identify whether there are any cases were a nonmember employee is bound to comply, at

       his own prejudice, with a collective bargaining agreement’s exhaustion requirements;

   •   address whether the collective bargaining agreement here governs the retaliation claim

       even though that claim arises out of Plaintiff’s employment at a non-union building; and

   •   address whether any of the traditional defenses to contract formation, such as

       unconscionability or unenforceability due to public policy, are applicable to the

       circumstances in this case. It is further

       ORDERED that Defendants shall, by July 2, 2020, file a response brief that is no greater

than twelve pages, double-spaced.

       An amended case management plan will issue separately.



Dated: June 4, 2020
       New York, New York
